Lewis, J.
In the superior court of Stewart county Arthur Cherry was convicted of seduction. He brings the case to this court, assigning error upon the refusal of the court below to grant his motion for a new trial.
*8721. It appeared upon the trial that for some time prior to the alleged seduction the accused and the prosecutrix had been engaged to be married. The evidence is to the’effect that the woman resisted the importunities of the accused, bub finally yielded to him upon his promise that he would hasten the marriage in the event she became pregnant.
Had there been no previous engagement to marry, the offense of seduction could not have been made out by proving that the prosecutrix yielded to the defendant under the influence of a promise to marry her in the event of her pregnancy. Where, however, as in the present case, there is an existing definite agreement between the parties that they shall be married at a fixed time in the future, and the woman, reposing full confidence in the man, yields to his lustful embraces, the latter is none the less guilty of seduction because it is shown that as an additional inducement he held out to the woman the promise to hasten the marriage if she should become pregnant by him.
2. The foregoing covers the only question presented by the record which we deem it necessary to consider. There was ample evidence to bring the case under the rule which we have laid down. The testimony for the defendant relating to the defense of alibi did not, at best, demonstrate the impossibility of his presence at the time of the commission of the crime; and there was no reason why the jury could not, under the principle here announced, legally find the accused guilty as charged in the indictment.

Judgment affirmed.


All concurring, except Simmons, G. J., absent.